             Case MDL No. 2981 Document 11 Filed 11/13/20 Page 1 of 2



                               BEFORE THE JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION


IN RE GOOGLE ANTITRUST                             MDL No. 2981
LITIGATION


                               SUPPLEMENTAL INFORMATION

       In recognition of 28 U.S.C. § 1407(g), Plaintiff J. Jackson Paige respectfully modifies his

motion to transfer to no longer request the transfer, consolidation, or coordination of U.S., et al. v.

Google LLC, No. 1:20-cv-03010 (D.D.C.). In all other respects, Plaintiff’s motion remains

unchanged.
            Case MDL No. 2981 Document 11 Filed 11/13/20 Page 2 of 2



Dated: November 13, 2020                    Respectfully submitted,

                                             /s/ Jonathan W. Cuneo
                                            Jonathan W. Cuneo
                                            Victoria Sims
                                            Blaine Finley
                                            CUNEO GILBERT & LADUCA, LLP
                                            4725 Wisconsin Ave., NW Suite 200
                                            Washington, DC 20016
                                            202-789-3960
                                            jonc@cuneolaw.com
                                            vicky@cuneolaw.com
                                            bfinley@cuneolaw.com

                                            Gerard V. Mantese
                                            Kathryn Eisenstein
                                            MANTESE HONIGMAN, P.C.
                                            1361 E. Big Beaver Road
                                            Troy, MI 48083
                                            Phone: (248) 457-9200 ext. 203
                                            Fax: (248) 457-9201
                                            gmantese@manteselaw.com
                                            keisenstein@manteselaw.com

                                            Counsel for Plaintiff J. Jackson Paige




                                        2
